DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-19 of US Application No. 16/293,991, filed on 03/06/2019, are currently pending and have been examined. 

		
Information Disclosure Statement
	The Information Disclosure Statements filed on 03/06/2019 and 08/02/2019 have been considered. An initialed copy of form 1449 for each is enclosed herewith.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 

“…display through… the display unit…” in claims 1, 10, and 11 

“…image processing unit configured to convert…” in claims 1, 2, 3, 11, 12, and 13 

“…obstacle detection unit configured to analyze…” in claims 5, 6, 7, 9, 10, 15, 16, 17, and 18

“…a collision prevention unit configured to detect…” in claims 6, 7, 8, 16, 17, and 18

“…a determination unit configured to determine…” in claims 7 and 17

“… an alarm unit configured to output an alarm…” in claims 7 and 17

“detected…a collision possibility detection unit…” in claims 8 and 18

“…a brake control unit configured to control…” in claims 8 and 18


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 

For instance, the display unit will be interpreted in light of ¶ [0041], while the other units will be interpreted in light of ¶ [0032]

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


“…image processing unit configured to convert…” in claims 1, 2, 3, 11, 12, and 13 

“…obstacle detection unit configured to analyze…” in claims 5, 6, 7, 9, 10, 15, 16, 17, and 18

“…a collision prevention unit configured to detect…” in claims 6, 7, 8, 16, 17, and 18

“…a determination unit configured to determine…” in claims 7 and 17

“… an alarm unit configured to output an alarm…” in claims 7 and 17

“detected…a collision possibility detection unit…” in claims 8 and 18

“…a brake control unit configured to control…” in claims 8 and 18

invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed functions of the units as: 

“Those of ordinary skill in the art will appreciate that these block, units, and/or modules are physically implemented by electronic (or optical) circuits such as logic circuits, discrete components, processors,5 hard-wired circuits, memory elements, wiring connections, and the like. When the blocks, units, and/or modules are implemented by processors or similar hardware, they may be programmed and controlled using software (e.g., code) to perform various functions discussed herein. Alternatively, each block, unit, and/or module may be implemented by dedicated hardware10 or as a combination of dedicated hardware to perform some functions and a processor (e.g., one or more programmed processors and associated circuitry) to perform other functions. Each block, unit, and/or module of some exemplary embodiments may be physically separated into two or more interacting and discrete blocks, units, and/or modules without departing15 from the scope of the inventive concept. Further, blocks, units, and/or module of some exemplary embodiments may be physically combined into more complex blocks, units, and/or modules without departing from the scope of the inventive concept.” (See ¶ [0032])

There is no disclosure of any particular structure, either explicitly or inherently, to perform the converting, analyzing, detecting, determining, alarming, controlling. The use of the terms “…physically implemented…” is not adequate structure for performing the functions because they do not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “physically implemented” can be performed in any number of ways in hardware, software, or a combination of the two.

The specification does not provide sufficient details such that one of the ordinary skill in the art would understand which calculating structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre -AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

(b)
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize 

(a)
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(b)
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitoshi et al. (JP 2015-107675 A, “Hitoshi”)

	Regarding claims 1 and 11, Hitoshi discloses a parking support device and teaches:

An apparatus for displaying a rear image of a vehicle comprising: (the present invention relates to a parking assistance apparatus that captures an image of the rear of a vehicle captured by an imaging device during backward parking and displays the image on a display device in a vehicle interior - See at least ¶ [0001])

a rear camera configured to capture a rear image of the vehicle; (imaging device 200 is configured by a wide-angle camera attached to a suitable place at the rear of the vehicle - See at least ¶ [0009])

a steering angle sensor configured to sense a steering angle of a steering wheel; (vehicle information input unit, i.e., a steering angle sensor, inputs the steering angle - See at least ¶ [0011])

a display unit; and (display device 300 is installed in an appropriate place (such as on a dashboard or in front of a steering wheel) in which a driver in the vehicle compartment can easily view. The display device 300 may use the display unit of the navigation system - See at least ¶ [0009])

an image processing unit configured to convert the rear image 10captured by the rear camera when the vehicle moves backward (an image setting unit 106 is set to generate an image captured by the image input unit 101 into a predetermined image when the reference point calculation unit 105 determines that the image fits in the parking frame, i.e., at the time of reverse movement - See at least ¶ [0011] and [0015]) into an image in a direction where the vehicle is to move backward (the image captured by the image input unit 101 is set to be converted into an image in which the shooting direction is virtually changed such that the reference point P is at the center of the image, i.e., the direction where the vehicle is to move backwards - See at least ¶ [0013]-[0015]) according to the steering angle of the steering wheel that is sensed by the steering angle sensor, (reference point P is based on the relationship between the parking frame detected by the parking frame detection unit 103 and the predicted trajectory of the vehicle calculated by the predicted trajectory calculation unit 104 - See at least ¶ [0014] the estimated trajectory is based on the steering angle, vehicle speed, and yaw rate - See at least ¶ [0013], i.e., the direction where the vehicle is to move backward from is based on the steering angle) and display the converted image in the direction where the vehicle is to move backward (the image captured by the image input unit 101 is set to be converted into an image in which the shooting direction is virtually changed such that the reference point P is at the center of the image - See at least ¶ [0015])  through the display unit. (image generation unit 107 performs conversion, clipping, and the like of the image captured by the image input unit 101 so as to obtain the image set by the image setting unit 106, and displays the image on the display device 300 - See at least ¶ [0016])

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi, as applied to claims 1 and 11, in view of Luo et al. (Improved LUT-Based Image Warping for Video Cameras, “Luo”).

	Regarding claims 2 and 12, Hitoshi further teaches:

the image processing unit sets a [image] according to the steering angle and warps an image of a preset display angle corresponding to the steering angle from the rear image captured by the rear camera. 

	Hitoshi does not explicitly disclose that image processing unit sets a lookup table. However, Luo discloses an improved LUT-based image warping for video cameras and teaches: 

the image processing unit (the system contains an FPGA, i.e., a processor - See at least pg. 458, §V. Experiments, ¶ 1 and Fig. 7) sets a lookup table [] (the purpose of this paper is using image warping to perform geometry transformation for video cameras, such as distortion correction, viewpoint changes, image unrolling for omnidirectional images, etc. Considering that processing speed and power consumption are important for mobile applications, especially for high resolution images, we adopt a LUT-based approach to warp images in this paper)

	In summary, Hitoshi discloses adjusting the displayed rear image based on the trajectory of the vehicle, i.e., steering angle. Hitoshi does not explicitly teach that this adjustment occurs by setting a lookup-table. However, Luo discloses an improved LUT-based image warping for video cameras and teaches that image warping is used in robotics, vision-based intelligent transportation systems, and with fish-cameras. (pg. 453, §I. Introduction, ¶ 1) Luo further teaches that the image processing techniques used 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi to provide for the improved LUT-based image warping, as taught in Luo, to compress the LUT and save memory size efficiently, and hence resolve the problems of complexity and bandwidth requirements. (At Luo pg. 460, §VI. Conclusion, ¶ 1)	

	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi in view of Luo, as applied to claims 2 and 12, and in further view of Kim et al. (KR20160095528A, “Kim”).

	Regarding claim 3 and 13, Hitoshi does not explicitly teach, but Luo further teaches:

the image processing unit (the system contains an FPGA, i.e., a processor - See at least pg. 458, §V. Experiments, ¶ 1 and Fig. 7) sets the lookup table (the purpose of this paper is using image warping to perform geometry transformation for video cameras, such as distortion correction, viewpoint changes, image unrolling for omnidirectional images, etc. Considering that processing speed and power consumption are important for mobile applications, 

	The combination of Hitoshi and Luo does not explicitly teach further comprising an eyeball recognition sensor configured to sense an eyeball position of a driver, wherein the image processing unit sets the lookup table according to the eyeball position of the driver that is sensed by the eyeball recognition sensor, and corrects the image in the direction where the vehicle is to move backward. However, Kim discloses a vehicle image display device and control method thereof and teaches:

further comprising an eyeball recognition sensor configured to sense an eyeball position of a driver, (the controller may detect positions of a face and eyes of the vehicle driver based on an image of the vehicle driver photographed by the at least one camera, i.e., an eyeball recognition sensor - See at least ¶ [0012]) wherein the image processing unit sets the [image] according to the eyeball position of the driver that is sensed by the eyeball recognition sensor, 18and corrects the image in the direction where the vehicle is to move backward. (the controller may receive an input image photographed outside the vehicle; generate a corrected image corresponding to the input image based on at least one of a plurality of feature points detected from the input image and a gaze angle of the vehicle driver looking at the output unit; And output the generated corrected image to the output unit - See at least ¶ [0016])



	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi and Luo to provide for vehicle image display device and control method thereof, as taught in Kim, to improve driver convenience. (At Kim ¶ [0003])	

	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi in view of Luo, as applied to claims 2 and 12, and in further view of Autran (US 2016/0325678 A1, “Autran”).

	Regarding claim 4, Hitoshi does not explicitly teach, but Luo further teaches:

the image processing unit (the system contains an FPGA, i.e., a processor - See at least pg. 458, §V. Experiments, ¶ 1 and Fig. 7) sets the lookup table (the purpose of this paper is using image warping to perform geometry transformation for video cameras, such as distortion correction, viewpoint changes, image unrolling for omnidirectional images, etc. Considering that processing speed and power consumption are important for mobile applications, especially for high resolution images, we adopt a LUT-based approach to warp images in this paper)

	The combination of Hitoshi and Luo does not explicitly teach further comprising a display adjustment unit in which the display angle is manually adjusted by a driver, wherein the image processing unit sets the lookup table according to the display angle adjusted by the display angle adjustment unit, and corrects the image in the direction where the vehicle is to move backward.

further comprising a display 5adjustment unit in which the display angle is manually adjusted by a driver, wherein the image processing unit sets the [image] according to the display angle adjusted by the display angle adjustment unit, (the manual adjustment means 25, 35 may be added to the device 1, i.e., a display adjustment unit,  so that the part of the image to be displayed on the screen or screens 41, 51 can be selected manually - See at least ¶ [0041]) and corrects the image in the direction where the vehicle is to move backward. (the device 1 comprises means 26, 36 for adapting the image selection for reversing. Adjustment means 26, 36 are advantageously 

	In summary, Hitoshi discloses changing the rear image angle of display as the vehicle moves backwards. Luo discloses using lookup tables to perform image transformations. The combination of Hitoshi and Luo does not explicitly disclose a display adjustment unit in which the display angle is manually adjusted by a driver, wherein the image processing unit sets the lookup table according to the display angle adjusted by the display angle adjustment unit, and corrects the image in the direction where the vehicle is to move backward. However, Autran discloses a device and method for rear-view vision with electronic display for a vehicle and teaches allowing the user to manually adjust the angle of view of the image while reversing the vehicle. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi and Luo to provide for device and method for rear-view vision with electronic display for a vehicle, as taught in Autran, to omit the rear window in certain vehicles because this rear window is costly. (At Autran ¶ [0002])	

	Regarding claim 14, Hitoshi does not explicitly teach, but Luo further teaches:

the image processing unit (the system contains an FPGA, i.e., a processor - See at least pg. 458, §V. Experiments, ¶ 1 and Fig. 7) sets the lookup table (the 

	The combination of Hitoshi and Luo does not explicitly teach the image processing unit sets the lookup table according to a display angle adjusted by a display angle adjustment unit, and corrects the image in the direction where the vehicle is to move backward.

the image processing unit sets [image] according to a display angle adjusted 21by a display angle adjustment unit, (the manual adjustment means 25, 35 may be added to the device 1, i.e., a display adjustment unit, so that the part of the image to be displayed on the screen or screens 41, 51 can be selected manually - See at least ¶ [0041]) and corrects the image in the direction where the vehicle is to move backward. (the device 1 comprises means 26, 36 for adapting the image selection for reversing. Adjustment means 26, 36 are advantageously configured to enable the part of the image to be displayed on the screen or screens 41, 51 to be selected manually in the case of reversing - See at least ¶ [0042])



	Claims 5-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi, as applied to claims 1 and 11, in view of Otsuka et al. (US 2007/0206833 A1, “Otsuka”).

	Regarding claim 5, Hitoshi discloses adding the position of an obstacle behind the vehicle to the display image. Hitoshi does not explicitly teach an obstacle detection unit configured to analyze the image in the direction where the vehicle is to move backward to detect an obstacle. However, Otsuka discloses an obstacle detection system and teaches:

further comprising an obstacle detection unit configured to analyze the image in the direction where the vehicle is to move backward to detect an obstacle. (image data which is imaged by the camera 201 is inputted into a processing unit 202 through a communication line 209. The processing unit 202 identifies an obstacle and the positional relationship between the detected obstacle and the host vehicle - See at least ¶ [0020] and Fig. 2)



	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi to provide for the obstacle detection device, as taught in Otsuka, to detect a three-dimensional object by use of a single-eyed camera with a higher degree of accuracy by eliminating false detection of an obstacle. (At Otsuka ¶ [0003])	

	Regarding claim 6, Hitoshi does not explicitly teach, but Otsuka further teaches:

further comprising a collision 15prevention unit (processing unit 202 is connected to a brake control unit 203 (BCU) through a signal line, i.e., a collision prevention unit - See at least ¶ [0021]) configured to detect a possibility of collision of the vehicle with the obstacle detected by the obstacle detection unit, and prevent collision with the obstacle according to the detected collision possibility. (When the processing unit 202 detects an obstacle in a path of the vehicle, i.e., a possibility of collision, the processing unit 202 outputs an instruction signal to the BCU 203 to generate the braking force, i.e., prevents a collision - See at least ¶ [0021])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi to provide for the obstacle detection device, as taught in Otsuka, to detect a three-dimensional object by use of a single-eyed camera with a higher degree of accuracy by eliminating false detection of an obstacle. (At Otsuka ¶ [0003])

	Regarding claim 7, Hitoshi does not explicitly teach, but Otsuka further teaches: 

wherein the collision prevention unit 20comprises: (processing unit 202 in conjunction with other vehicle system, e.g., BCU 203, is a collision prevention unit - See at least ¶ [0021])

a collision possibility detection unit configured to detect the possibility of collision of the vehicle with the obstacle detected by the obstacle detection unit; (processing unit 202 identifies objects and their positional relationship with the ego vehicle, i.e., detects a possibility of collision - See at least ¶ [0020])

a determination unit configured to determine whether the collision 19possibility detected by the collision possibility detection unit is a preset threshold value or greater; and (the processing unit, in conjunction with an audio output unit, determine if the distance between the obstacle and the is a specified value or less, i.e., a preset threshold value - See at least claim 2)

an alarm unit configured to output an alarm according to a determination result of the determination unit. (audio output unit outputs a sound if the distance between the obstacle and vehicle is a specified value or less - See at least claim 2 and ¶ [0042])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi to provide for the obstacle detection device, as taught in Otsuka, to detect a three-dimensional object by use of a single-eyed camera with a higher degree of accuracy by eliminating false detection of an obstacle. (At Otsuka ¶ [0003])

	Regarding claim 8, Hitoshi does not explicitly teach, but Otsuka further teaches: 

wherein the collision prevention unit comprises: (processing unit 202 in conjunction with the rest of the vehicle system, e.g., BCU 203, is a collision prevention unit - See at least ¶ [0021])

a collision possibility detection unit configured to detect the possibility of collision of the vehicle with the obstacle detected by the obstacle 10detection unit; (processing unit 202 identifies objects and their 

a determination unit configured to determine whether the collision possibility detected by the collision possibility detection unit is a preset threshold value or greater; and (the processing unit, in conjunction with an audio output unit, determine if the distance between the obstacle and the vehicle is a specified value or less, i.e., a preset threshold value - See at least claim 2)

a brake control unit configured to control a brake of the vehicle to 15stop the vehicle according to a determination result of the determination unit. (when the obstacle is getting nearer, i.e., a distance threshold/value, an alarm is issued from the audio output controller 305 through the speaker 204 if necessary, or the brake 207 is controlled from the brake control unit 206 through the serial interface 306 so as to reduce the speed - See at least ¶ [0042])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi to provide for the obstacle detection device, as taught in Otsuka, to detect a three-dimensional object by use of a single-eyed camera with a higher degree of accuracy by eliminating false detection of an obstacle. (At Otsuka ¶ [0003])

	Regarding claims 9 and 18, Hitoshi does not explicitly teach, but Otsuka further teaches:

wherein the display unit synthesizes an obstacle overlay of the obstacle detected by the obstacle detection unit with the image in the direction where the vehicle is to move backward, and 20displays a synthesized result. (an area in which the difference in brightness occurs as a result of the calculation of the difference is output as a three-dimensional object. As an output method, the result of detecting an obstacle is displayed on a screen of the navigation monitor 203 in a superimposed manner, i.e., a synthesized obstacle overlay. A position at which the Superimposition is carried out corresponds to an area that is the closest to the vehicle 205 among areas in which the difference in brightness occurs as a result of the calculation of the difference - See at least ¶ [0042])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi to provide for the obstacle detection device, as taught in Otsuka, to detect a three-dimensional object by use of a single-eyed camera with a higher degree of accuracy by eliminating false detection of an obstacle. (At Otsuka ¶ [0003])

	Regarding claim 15, Hitoshi does not explicitly teach, but Otsuka further teaches:

analyzing, by an obstacle detection unit, the image in the direction where the vehicle is to move backward to detect an obstacle; and (image data which is imaged by the camera 201 is inputted into a processing unit 202 through a communication line 209. The processing unit 202 identifies an obstacle and the positional relationship between the detected obstacle and the host vehicle - See at least ¶ [0020] and Fig. 2)

detecting, by a collision prevention unit, (processing unit 202 is connected to a brake control unit 203 (BCU) through a signal line, i.e., a collision prevention unit - See at least ¶ [0021]) a possibility of collision of the vehicle with the obstacle detected by the obstacle detection unit, and preventing a collision with the obstacle depending on the detected collision 10possibility. (when the processing unit 202 detects an obstacle in a path of the vehicle, i.e., a possibility of collision, the processing unit 202 outputs an instruction signal to the BCU 203 to generate the braking force, i.e., prevents a collision - See at least ¶ [0021])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi to provide for the obstacle detection device, as taught in Otsuka, to detect a three-dimensional object by use of a single-eyed camera with a higher degree of accuracy by eliminating false detection of an obstacle. (At Otsuka ¶ [0003])

	Regarding claim 16, Hitoshi does not explicitly teach, but Otsuka further teaches:

wherein, in the preventing, the collision prevention unit outputs an alarm (audio output unit outputs a sound if the distance between the obstacle and vehicle is a specified value or less - See at least claim 2 and ¶ [0042]) depending on whether the possibility of collision of the vehicle with the obstacle detected by the 15obstacle detection unit is a preset threshold value or greater. (the processing unit, in conjunction with an audio output unit, determine if the distance between the obstacle and the vehicle is a specified value or less, i.e., a preset threshold value - See at least claim 2)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi to provide for the obstacle detection device, as taught in Otsuka, to detect a three-dimensional object by use of a single-eyed camera with a higher degree of accuracy by eliminating false detection of an obstacle. (At Otsuka ¶ [0003])

	Regarding claim 17, Hitoshi does not explicitly teach, but Otsuka further teaches:

wherein, in the preventing, the collision prevention unit controls a brake of the vehicle to stop the vehicle depending on whether the possibility of collision of the vehicle with the 20obstacle detected by the obstacle detection unit is a preset threshold value or greater. (when the obstacle is getting nearer, i.e., a distance threshold/value, an alarm is issued from the audio output controller 305 through the speaker 204 if necessary, or the brake 207 is controlled from the brake control unit 206 through the serial interface 306 so as to reduce the speed - See at least ¶ [0042])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi to provide for the obstacle detection device, as taught in Otsuka, to detect a three-dimensional object by use of a single-eyed camera with a higher degree of accuracy by eliminating false detection of an obstacle. (At Otsuka ¶ [0003])

	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi, as applied to claims 1 and 11, in view of Gibson et al. (US 2014/0176605 A1, “Gibson”).

	Regarding claims 10 and 19, Hitoshi does not explicitly teach wherein the display unit synthesizes a vehicle trajectory overlay of the vehicle with the image in the direction where the vehicle is to move backward, and displays a synthesized result. However, Gibson discloses a driver assistance system for a vehicle and teaches: 

wherein the display unit synthesizes a vehicle trajectory overlay of the vehicle with the image (the overlays 22 represent predicted vehicle  in the direction where the vehicle is to move backward, (camera 10, i.e., the image capturing device, is a rearview camera that is configured to assist a vehicle driver when backing the vehicle up - See at least ¶ [0014]) and displays a synthesized result. (image processing board 18 communicates with and receives images from the image sensor 12 and transmits the images to other vehicular devices, such as an in-cabin display 19. Processor 24 selects an overlay 22 to add to the images prior to sending the images to the in-cabin display 19 - See at least ¶ [0014])

	In summary, Hitoshi discloses a parking support device and teaches determining a trajectory of the vehicle and providing a message regarding steering correction for the user to follow in order to drive the vehicle in a correct trajectory (¶ [0029]) Hitoshi does not explicitly teach wherein the display unit synthesizes a vehicle trajectory overlay of the vehicle with the image in the direction where the vehicle is to move backward, and displays a synthesized result. However, Gibson discloses a driver assistance system for a vehicle and teaches that when the vehicle is backing up, e.g., reversing into a parking space, a trajectory overlay is selected and combined with the image of the rear of the vehicle captured by the camera system.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi to provide for the driver assistance system, as taught in 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/C.L.C./Examiner, Art Unit 3662           


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662